Judgment, Supreme Court, Bronx County (Michael R. *392Sonberg, J., at plea; Denis J. Boyle, J., at sentence), rendered October 20, 2006, convicting defendant of robbery in the third degree, and sentencing him, as a second felony offender, to a term of 3x/2 to 7 years, unanimously affirmed.
The court properly exercised its discretion in declining to run defendant’s sentence nunc pro tunc to the date of his arrest in another county. Defendant did not preserve his claim that he was entitled to that remedy as a matter of law on the ground that, by failing to have him produced in a timely fashion, the People violated his right under CPL 380.30 (1) to be sentenced without unreasonable delay (see People v Marshall, 228 AD2d 15 [1997], lv denied 89 NY2d 1013 [1997]), and we decline to review it in the interest of justice. As an alternative holding, we conclude that the eight-month delay in sentencing due to defendant’s incarceration on another case was not unreasonable (see People v Turner, 222 AD2d 206, 207 [1995], lv denied 88 NY2d 855 [1996]).
Defendant’s valid waiver of his right to appeal precludes review of his excessive sentence claim. In any event, we perceive no basis for reducing the sentence. Concur—Lippman, EJ., Tom, Gonzalez, Buckley and Catterson, JJ.